Citation Nr: 0738232	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for kyphosis and 
dextroscoliosis due to               old juvenile epiphysitis 
claimed as a back condition.

2.	Entitlement to an initial compensable rating for pyloric 
channel ulcers,        status-post vagotomy and antrectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a November 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

In March 2006, a hearing was held at the RO before a local 
Decision Review Officer (DRO).  Then in April 2007, the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board (a "Travel 
Board" hearing).  Transcripts of these proceedings are of 
record.  

Through a November 2006 rating decision, the RO granted a 
then pending claim  for service connection for pyloric 
channel ulcers, and assigned a noncompensable rating 
effective October 22, 2004.  

For the reasons indicated, the claim for service connection 
for a back disorder requires further development.  Also, 
through recently received correspondence       the veteran 
filed a timely notice of disagreement (NOD) with the initial 
assigned disability rating for a gastrointestinal disorder, 
requiring issuance of a statement of the case (SOC) on this 
matter.  See Manlincon v. West, 12 Vet. App. 242 (1999).
Hence, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.





REMAND

The current evidence of record while establishing the 
existence of ongoing recent symptoms and manifestations of a 
lower back disorder, nonetheless does not sufficiently 
resolve the issue of whether the claimed disorder is casually 
related to an incident of the veteran's service.  The present 
state of his back condition is indicated through an April 
2006 VA orthopedic examination report which set forth a 
diagnosis, in relevant part, of lumbar spinal stenosis L3-4 
and L4-5, degenerative changes end plates L2 and L3, and 
thoracic spine diagnosis moderate kyphosis and 
dextroscoliosis with hypertrophic lipping.  The preliminary 
criteria of a diagnosis of the condition claimed having been 
met, there must still exist competent evidence of a casual 
nexus to the veteran's service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Duenas v. Principi,               18 Vet. App. 512, 516 
(2004).

The relevant medical history in this regard, includes the 
veteran's March 1958 service entrance examination, which set 
forth the examining physician's notation of kyphosis, 
moderate, normal childhood disease.  See Dorland's 
Illustrated Medical Dictionary 986 (30th ed., 2003) 
("Kyphosis" is abnormally increased convexity of the 
curvature of the thoracic spine as viewed from the side).  In 
August 1958,               the veteran was evaluated in 
service for complaints of back pain.  That month,         he 
was placed on a permanent physical profile as a result of old 
juvenile epiphysitis, that precluded heavy lifting, prolonged 
walking and strain.  In September 1958,           he was 
evaluated for reported trouble with lifting and bending.  
Objectively, he had marked kyphosis and dextroscoliosis, and 
lumbar spine strain was evident.              He again was 
seen for back pain in October 1958.     

Additionally, the veteran has explained through his testimony 
at the April 2007 Board hearing that he injured his back in 
service in 1958 during a training exercise that required him 
to repeatedly lift artillery shells.  He stated that he 
frequently sought pain relief medication from military 
treatment providers as the result of  back pain.  While there 
is no documentation on file confirming this specific type of 
injury, the veteran's own credible assertions that it 
occurred should be considered      in determining the cause 
of his claimed disability.  See Buchanan v. Nicholson,   451 
F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided 
is credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).

Subsequent post-service records from a private hospital over 
the course of several years indicate that in December 1974, a 
chest x-ray revealed moderate thoracic scoliosis convexed 
right.  There was no apparent change when compared with a 
previous film in 1967.  

Thereafter, the above-mentioned April 2006 VA examination 
indicated in relevant part, that the veteran provided a 
reported history of in-service injury, and of back problems 
and x-ray diagnosis of a scoliosis condition during service.  
It was further noted, that apparently "treatment in the 
service [was] none."  Following a physical examination, the 
VA examiner then expressed the opinion that the veteran 
definitely did have difficulty prior to service as far as the 
thoracolumbar spine was concerned, with respect to his 
kyphosis and dextroscoliosis.  There was no evidence that 
military service was responsible for any permanent 
aggravation of the back condition as opposed to the natural 
progression of the back disorder that existed prior to 
service.  

Based upon these findings, the moderate kyphosis observed on 
the veteran's service entrance examination is sufficient to 
rebut the presumption of soundness.  See           38 
U.S.C.A. §§ 1111, 1137 (West 2002).  The April 2006 VA 
examiner provided a consistent statement on this particular 
subject.  As such, service connection may still be warranted 
provided that the pre-existing back disability was aggravated 
during service beyond its natural progression.  38 U.S.C.A. § 
1153 (West 2002);   38 C.F.R. § 3.306 (2007).  Nonetheless, 
the ensuing determination from the VA examiner on whether 
qualifying in-service aggravation occurred was absent the 
opportunity for a claims file review, which as mentioned, did 
indicate instances of relevant documented treatment during 
service.  Thus, this matter should be afforded further review 
through a supplemental opinion addressing etiology on the 
basis of the comprehensive medical evidence.
As a further consideration, during the pendency of this 
appeal, a November 2006 rating decision granted a claim for 
service connection for pyloric channel ulcers, and assigned a 
noncompensable rating effective from October 22, 2004.  
Through an appeal hearing status election form received 
February 2007 the veteran indicated that the November 2006 
decision satisfied his appeal on the claim pertaining to an 
ulcer condition.  In a statement received that same month, 
however, he clarified that he still sought a higher initial 
rating for his service-connected gastrointestinal disorder.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This 
statement may be reasonably construed as a timely NOD with 
the disability rating assigned for pyloric channel ulcers.  
The RO has not yet issued a SOC concerning that issue.   So 
the Board must remand the claim to the RO for this purpose.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all records pertaining to the 
veteran's outpatient treatment at the 
Phoenix VA Medical Center (VAMC) since 
March 2006.  Then associate all records 
obtained with his claims file.

2.	If possible, arrange for the physician 
who previously examined the veteran in 
April 2006 to provide an addendum to that 
evaluation.  It is requested that the 
examiner again review the relevant 
evidence in this case,  and provide a 
supplemental opinion with regard to 
whether the kyphosis and dextroscoliosis 
pre-existing service underwent any 
aggravation therein beyond its natural 
progression, based upon the comprehensive 
treatment history from service, as well as 
the veteran's assertions pertaining to in-
service injury.  In offering the requested 
opinion, provided that the veteran's 
scoliosis represents a congenital or 
developmental disorder, service connection 
may still be warranted due to aggravation 
from superimposed injury or disease.  
If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician equally 
qualified to make this determination.  
(Note: if this latter situation arises, 
this may require having the veteran re-
examined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  It is absolutely 
imperative that the VA examiner, whoever 
designated, has access to and reviews the 
claims folder, including a copy of this 
remand.

3.	Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim            for service 
connection for kyphosis and 
dextroscoliosis due to old juvenile 
epiphysitis (claimed as a back condition).  
If the benefit is not granted, the veteran            
and his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

5.	The RO must furnish to the veteran and 
his representative a statement of the case 
addressing the issue of entitlement to an 
initial compensable rating for pyloric 
channel ulcers, status-post vagotomy and 
antrectomy.            If, and only if, 
the veteran submits a timely substantive 
appeal addressing this issue should it be 
returned to            the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

